Citation Nr: 1737908	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to March 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was previously before the Board in November 2014. The matter is again before the Board.  

In August 2013, the Veteran testified before a Decision Review Officer at the RO.  A copy of the hearing transcript has been associated with the record.

The Veteran testified before a Veterans Law Judge at an August 2014 Video Conference hearing.  A copy of the hearing transcript has been associated with the record.  The Veterans Law Judge that conducted the August 2014 hearing has since left the Board prior to final adjudication of the instant appeal.  The Veteran was apprised of this by letter in February 2017, and elected to hold a second hearing.

A hearing was scheduled for July 2017, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's low back disability did not have its onset in service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a June 2009 letter sent to the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's lumbar back symptoms, history, in-person examinations, and applied accepted medical standards and principles in rendering an opinion.

The Board previously remanded this claim in November 2014 for a VA medical examination and outstanding medical records.  In accordance with the remand instructions, the Veteran received a VA examination in December 2014.  Outstanding Social Security Administration, service treatment, and Houston VA Medical Center (VAMC) records have been associated with the claims file.  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases (arthritis and organic neurological disorders) may be presumed to be service connected if manifested to a compensable degree within a specified period of time post service (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, a veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

III. Merits of the Claim

The Veteran asserts that his lumbar spine disorder began during service and has continued to the present day, and that thus service connection is warranted for the condition.  In a July 2009 written statement, the Veteran asserted he injured his back on several occasions, including from combat company sports, carrying heavy cable, and repelling from helicopters.  He claims that these activities resulted in a low back disability that has continued since active service.  In the August 2014 Board hearing, it was asserted that he had pre-existing scoliosis that was discovered (but not annotated) at entrance into service.  The Veteran testified in both the DRO and Board hearing that between discharge in 1986 and filing in 2009, he received no treatment for his low back disability.

Service treatment records (STR) show that the Veteran was seen for lower back pain in February 1979 per a note of the Physical Therapy Clinic.  He was diagnosed with muscle strain and provided a muscle relaxant.  See February 1979 Chronological Record of Medical Care.  The entrance examination of September 1977 is negative for complaints or findings of low back pain.  See December 2014 VA Examination.  The exit physical was likewise silent for complaints or findings of low back pain.  Id.  On October 1984, the record states that the Veteran had upper back scoliosis.  Id.  

In December 2009, the Veteran reported a history of scoliosis to Houston VAMC physicians.  However, a corresponding lumbar spine MRI revealed no significant scoliosis.  A May 2012 Houston VAMC radiology report revealed marked degenerative changes in the lumbar spine with disc protrusions with acquired spinal canal stenosis.  Houston VAMC radiology reports dated in January 2015 revealed posterior decompression at L2 through L5 levels and degenerative disc disease.

Houston VAMC treatment records show treatment for lower lumbar back pain since 2009 with lumbar disc surgery noted in 2012.  These records also show that the Veteran reported he has not done much to treat his back pain.

The Veteran was afforded a VA examination in January 2010.  The examiner concluded that his current lumbar degenerative disc disease is age-acquired and not due to the military service.  The examiner noted that the Veteran has degenerative disc disease from L3 through L5-S1, which is typical for age-acquired degenerative disc disease.  The examiner noted that the February 1979 incident was the only time in which the Veteran complained about his lumbar spine.  The examiner opined that, because it was a non-injury muscle spasm, there is no indication the Veteran sustained any traumatic injury to his back that would cause a traumatic arthritic issue.  Moreover, the examiner noted that there is no other evidence in the subsequent years that would substantiate any progression of a problem with his lumbar spine.  

The Veteran underwent a second VA examination in January 2014.  The examiner, after conducting an in-person examination, noted that there was no evidence of a chronic, on-going condition associated with or aggravated by service.  The examiner noted the Veteran's discharge history and physical is negative for any back problems.  The examiner noted that the Veteran had functional scoliosis in his upper back due to spasms that resolved in 1984.  Moreover, there were no complaints, treatments, or evaluations for a back condition between 1986 and 2009.  

The Veteran underwent a third VA examination in December 2014.  Again, the examiner opined that the low back condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner provided a comprehensive review of the Veteran's service records and history.  The examiner remarked that no official diagnosis of scoliosis was ever objectively established, despite x-rays that could have identified thoracic scoliosis.  Associated imaging studies taken of the lumbar spine revealed no scoliosis is demonstrated.  

Concerning the Veteran's claimed pre-existing scoliosis, the Board notes that the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111.  While the Veteran claims that he was told at entry he had scoliosis, indicating that the scoliosis existed prior to entrance into active service, the evidence of record is not clear and unmistakable that scoliosis existed prior to entrance into active service.  The Veteran has not presented, identified, or alluded to the existence of any objective medical evidence that proves otherwise.  Moreover, a July 2010 lumbar spine MRI revealed no significant scoliosis.  The December 2014 VA examination imaging of the spine noted that no scoliosis is demonstrated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, the pertinent question in this case is whether the present low back disability was directly related to active service.

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The medical evidence shows that the Veteran has a diagnosis of degenerative disc disease.  See January 2010 VA examination.  As such, the first element of service connection (a current disability) has been met.

The January 2010 and December 2014 VA examiners concluded it was less likely than not that a low back disability was incurred in or caused by an in-service event.  The January 2014 examiner concluded there was no evidence of a chronic, on-going condition associated with or aggravated by service.  The January 2010 examiner noted the February 1979 incident is the only time in which the Veteran complained of a lumbar disorder.  STRs do not document a chronic low back disorder; as discussed above, the Veteran was treated for back pain during service, but the issue was treated and resolved.  See January 2014 VA Examination.

The Board considers the January 2010, January 2014, and December 2014 VA examiners medical opinions to be of great probative value in this appeal.  The VA examiners provided a complete rationale for the stated opinions, supporting the opinion by utilizing his medical knowledge and medical literature as well as citing to evidence included in the record.  The opinions were based on a review of the claims file, history from the Veteran, a thorough examination, and included references to pertinent evidence of record, to include incidents of back pain while in service.  The examiners offered a negative direct nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by any VA examiner.  Thus, there is no basis upon which to conclude that the Veteran's present lumbar spine disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has considered the lay statements of the Veteran asserting active duty service caused his lumbar spine disorder.  The Board notes that although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, a relationship between a lumbar spine condition and an in-service injury or event is outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As noted above, in written and oral statements, the Veteran has asserted continuity of symptomatology of the lumbar spine disorder.  See, e.g., August 2014 Hearing Testimony.  The Board finds that the clinical evidence of record outweighs the probative value of the general lay assertions.  The Veteran's record does not contain any treatment for the lower back until decades after service.  This multi-year gap between treatments is one factor, among others such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  Notably, after discharge from service, the Veteran did not immediately seek any further lumbar spine evaluation or treatment until many years later in 2009 and only then for a C&P examination.  See January 2014 Examination.  As shown above, a diagnosis of degenerative disc disease was not rendered for over 20 years after the Veteran's discharge from service.  See January 2010 VA Examination.  In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).

Finally, service connection is not warranted in this case on a presumptive basis for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309(a) (2016).  There is no evidence of a manifestation of arthritis of the lumbar spine during service or during the one-year presumptive period after the Veteran's separation from service.  The record reflects no complaints or findings that are consistent with arthritis of the lumbar spine until 2009, many years after the Veteran's separation from active service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  There is no reasonable doubt to be resolved as to this issue.  Service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


